 1
     DAVID ALLEN (SBN 87193)
 2   DAVID ALLEN & ASSOCIATES
     5230 Folsom Boulevard
 3
     Sacramento, California 95819
 4
     Telephone (916) 455-4800
     Facsimile (916) 451-5687
 5   Email: dallen@davidallenlaw.com

 6   Attorneys for Plaintiff,
     JENNIFER SHAFFER
 7

 8
     JENNY H. WANG (SBN 191643)
 9
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     PARK TOWER, 695 TOWN CTR.DR. 15TH FL
10   COSTA MESA, CA 92626
     TELEPHONE: 714-800-2302
11   FACSIMILE: 714-754-1298
     Attorneys for Defendant,
12   LIBERTY LIFE ASSURANCE COMPANY OF BOSTON
13

14
                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
15
                                                        Case No.: 2:19-cv-01145-JAM-AC
16   JENNIFER SHAFFER,
                                                        STIPULATION DISMISSING ACTION
17                                                      WITH PREJUDICE
                    Plaintiff,
18   vs.                                                COMPLAINT FILED: 06/21/2019

19   LIBERTY LIFE ASSURANCE COMPANY
     OF BOSTON,
20
                    Defendant
21

22
            IT IS HEREBY STIPULATED by and between the Plaintiff, JENNIFER SHAFFER, and
23
     Defendant, LIBERTY LIFE ASSURANCE COMPANY OF BOSTON, by and through their
24
     respective attorneys of record, that the above-captioned action shall be, and hereby is, dismissed
25
     with prejudice as to all parties and claims pursuant to Federal Rules of Civil Procedure
26
     41(a)(1)(A)(ii). Each party shall bear its own attorney’s fees and costs.
27
            As signatories to this Stipulation, and all parties on whose behalf the filing is submitted,
28
                                                     1
                                        STIPULATION TO DISMISS
                                      CASE NO.: 2:19-CV-01145-JAM-AC
 1   concur with the Stipulation’s content and have authorized its filing.
 2

 3   DATED: October 25, 2019       DAVID ALLEN & ASSOCIATES
 4                                                        //s// David Allen
 5
                                                   By________________________________
 6                                                   DAVID ALLEN
                                                     Attorney for Plaintiff,
 7                                                       JENNIFER SHAFFER

 8

 9

10
     DATED: October 25, 2019       OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C
11
                                                          //s// Jenny H. Wang
12
                                                   By__________________________________
13                                                   JENNY H. WANG
                                                     Attorney for Defendant,
14                                                        LIBERTY LIFE ASSURANCE
                                                          COMPANY OF BOSTON
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                                        STIPULATION TO DISMISS
                                      CASE NO.: 2:19-CV-01145-JAM-AC
 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10

11   JENNIFER SHAFFER,                                 CASE NO. 2:19-cv-01145-JAM-AC
12                      Plaintiff,                     ORDER DISMISSING ENTIRE ACTION
                                                       WITH PREJUDICE
13   v.
14   LIBERTY LIFE ASSURANCE
     COMPANY OF BOSTON,                                Complaint Filed: 06/21/2019
15
                        Defendant.
16

17

18
            IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for Dismissal of

19
     Action with Prejudice and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this action shall be,

20
     and hereby is, dismissed with prejudice in its entirety as to all claims and parties. Each party

21
     shall bear its own attorney’s fees and costs.

22

23
            Dated: October 25, 2019

24
                                                           /s/ John A. Mendez______________
                                                           The Honorable JOHN A. MENDEZ
25                                                         United States District Court Judge

26

27

28
                                                      3
                                         STIPULATION TO DISMISS
                                       CASE NO.: 2:19-CV-01145-JAM-AC
